[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUGUST 14, 2008
                                No. 08-10475                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A98-006-575

YANETH ELIZABETH ESTRADA-PENA,


                                                                         Petitioner,

                                      versus

U.S. DEPARTMENT OF JUSTICE, EOIR,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (August 14, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Yaneth Elizabeth Estrada-Pena, a native and citizen of El Salvador, petitions

for review of the decision of the Board of Immigration Appeals that denied her
application for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman and Degrading Treatment or Punishment. INA § 241(b)(3), 8

U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c). The Board concluded that Estrada-Pena

failed to establish past persecution, a probability of future persecution, or a

likelihood of torture if she returns to El Salvador. We deny Estrada-Pena’s

petition.

                                 I. BACKGROUND

       After four unsuccessful attempts, Estrada-Pena entered the United States on

April 7, 2004. Two weeks later, Estrada-Pena was charged for being present in the

country without admission or parole. INA § 212(a)(6)(A)(i), 8 U.S.C. §

1182(a)(6)(A)(i). At her removal hearing, Estrada-Pena admitted the charges and

conceded removability. The immigration judge continued the hearing when

Estrada-Pena stated that she planned to file an application for asylum, withholding

of removal, and relief under the Convention. In her application for asylum and

withholding of removal, Estrada-Pena alleged persecution based on her political

opinion. She alleged that, after the Farabundo Marti National Liberation Front

gained control of the government of El Salvador in the 2003 election, the

Farabundo Marti threatened to harm her to retaliate for her father’s involvement



                                           2
with the opposition Arena Party.

      Estrada-Pena testified that, while she lived with her aunt, the Farabundo

Marti left notes at night under the door of her family’s home. The notes threatened

to “get even” with Estrada-Pena’s father for his support of the Arena Party.

Estrada-Pena did not participate in any political activity, but Farabundo Marti

threatened to harm her because she was her father’s “most beloved daughter.”

Estrada-Pena’s family was never harmed and moved to a different town to escape

the threats. Estrada-Pena remained with her aunt after the threats, but alleged that

she was forced to leave because the Farabundo Marti investigated her absence from

the family home. On one occasion, Estrada-Pena was shadowed while she was on

a bus, but she was not confronted or harmed. Estrada-Pena testified that she feared

that she would be raped or murdered if she returned to El Salvador.

      The immigration judge denied Estrada-Pena’s application. The judge found

that Estrada-Pena had never participated in political activities, was never harmed,

and her family remained in El Salvador. The judge found that there was no

evidence that the Farabundo Marti targeted Estrada-Pena on the basis of her actual

or an imputed political opinion. Absent evidence of persecution or a reasonable

basis to fear future harm, the judge denied asylum and concluded that Estrada-Pena

was ineligible for withholding of removal and relief under the Convention.



                                          3
      The Board of Immigration Appeals affirmed. The Board ruled that the

threats against Estrada-Pena did not establish that she was subject to past

persecution or that she possessed a well-founded fear of future persecution when

her family had remained unharmed in El Salvador. The Board also decided that

Estrada-Pena failed to establish that she would, more likely than not, be tortured

when she returned to El Salvador.

                          II. STANDARD OF REVIEW

      We review the decision of the Board to determine whether it is “‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quoting

Lorisme v. INS, 129 F.3d 1441, 1444–45 (11th Cir. 1997)). “To reverse [those]

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)(citing

Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002)).

                                 III. DISCUSSION

      Estrada-Pena argues that she established past persecution and a well-founded

fear of future persecution. She argues that she was targeted based on a political

opinion that the Farabundo Marti imputed to her because of her father’s

involvement with the Arena Party. Estrada-Pena’s argument fails.



                                          4
      To qualify for withholding of removal, an alien must prove that her “life or

freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion.” Mendoza, 327 F.3d at 1287

(citing 8 U.S.C. § 1231(b)(3)(A)). The alien must establish that she “more-likely-

than-not would be persecuted . . . upon [her] return to the country in question.” Id.

(citing Fahim, 278 F.3d at 1218). An applicant for relief under the Convention

must “establish that it is more likely than not that . . . she would be tortured if

removed to the proposed country of removal.” Al Najjar, 257 F.3d at 1303

(quoting 8 C.F.R. § 208.16(c)(2)) (internal quotation marks omitted). Torture is

confined to those acts inflicting “severe pain and suffering, whether physical or

mental” committed at the hands, under the direction, or with the acquiescence of “a

public official or other person acting in an official capacity.” 8 C.F.R. §

208.18(a)(1).

      Substantial evidence supports the decision that Estrada-Pena did not suffer

political persecution. Estrada-Pena’s testimony about receiving written threats and

perceiving once that she had been followed on a bus supports the finding that

Estrada-Pena suffered harassment, not persecution. See Silva v. U.S. Att’y Gen.,

448 F.3d 1229, 1238 (11th Cir. 2006); Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1231 (11th Cir. 2005). Estrada-Pena also was not targeted on account of a



                                            5
protected ground because her testimony established, at most, that she was

threatened because of her relationship to her father, not on account of her actual or

imputed political opinion.

      The record also supports the finding that Estrada-Pena does not have a well-

founded fear of future persecution. Estrada-Pena testified that her father had left

the Arena Party and she was not involved in any political activity or organization

adverse to the Farabundo Marti. See Silva, 448 F.3d at 1237–38. She also testified

that her family had relocated within El Salvador and remained unharmed. See

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Substantial evidence also supports the finding that Estrada-Pena will not

likely be tortured upon her return to El Salvador. “The burden of proof for an

applicant seeking withholding of removal under the Convention, like that for an

applicant seeking withholding of removal under the statute, is higher than the

burden imposed on an asylum applicant.” Al Najjar, 257 F.3d at 1303; see 8

C.F.R. § 208.16(c)(2). Because Estrada-Pena failed to establish a well-founded

fear of persecution, she also cannot establish that she would suffer “torture.” See

Al Najjar, 257 F.3d at 1303–04.

                                IV. CONCLUSION

      Estrada-Pena’s petition for review is DENIED.



                                          6